Citation Nr: 1414883	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Board remanded the issue of service connection for hypertension, claimed as secondary to diabetes mellitus.  The case has returned to the Board for appellate review.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed hypertension to his service, or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a May 2006 letter, sent prior to the initial unfavorable decision issued in January 2007 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment.

The Veteran was afforded VA compensation and pension examinations germane to his claim for service connection for hypertension in August 2006, August 2011 and December 2011.  The reports are adequate because they were based upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the claimed disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions, (were there any).  

The record reflects substantial compliance with the Board's prior remand instructions.  In July 2011, the Board requested that the RO obtain additional VA and private treatment records and provide the Veteran with an additional examination for his claimed disorder.  In response, the RO obtained additional treatment records  and provided him with the December 2011 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Alternatively, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that his current diagnosis of  hypertension is etiologically related to his service-connected diabetes mellitus.  The Board must first address whether the Veteran's hypertension is directly related to service.  Veteran's service treatment records show no diagnosis of or treatment for hypertension.  The Veteran's July 1967 separation examination showed a blood pressure reading of 138/78.  Additionally, in his testimony during the his May 2007 hearing with a decision review officer, the Veteran stated he was not treated for hypertension while in service.  See May 2007 Hearing Transcript, p. 3.  

There is also no evidence that the Veteran's hypertension manifested within one year of his service discharge in September 1967.  VA medical records dated November 1967 to September 1983 show no diagnosis of or treatment for hypertension.  The earliest evidence of treatment for hypertension is found in a private treatment record dated November 2000.  

The Board acknowledges that the December 2011 VA examiner stated that the Veteran's hypertension pre-existed military service.  While "high or low blood pressure" was noted on the Veteran's entrance examination, there was no diagnosis of hypertension noted at that time.  Accordingly, the examiner's comment that hypertension pre-existed service is not an appropriate legal conclusion.  The Veteran's May 1965 entrance examination showed a blood pressure reading of 108/66.  Given the absence of any notations indicating hypertension in the service treatment records, the Board has determined that hypertension did not exist in service for purposes of analyzing entitlement to VA benefits.  

Further, the medical and lay evidence show that the Veteran's hypertension manifested more than one year after separation from service.  

The Board must then address entitlement to service connection for hypertension as secondary to the Veteran's service-connected diabetes mellitus.  There is no medical evidence of record that finds a relation between the Veteran's hypertension and his diabetes mellitus.  At his May 2007 hearing, the Veteran testified that he was diagnosed with hypertension before he was diagnosed with diabetes.  See May 2007 Hearing Transcript, p. 3.  He also testified that no doctor had told him that his hypertension was associated with his diabetes.  Id.  

As noted in the August 2011 VA examination, the Veteran was diagnosed with diabetes mellitus in 2004.  This was after his diagnosis of hypertension prior to November 2000.  The August 2006 VA examiner determined the Veteran's hypertension is not a complication of the diabetes, but more likely inherited, exacerbated by significant history of smoking.  In the August 2011 VA examination regarding diabetes, the examiner did not indicate that the Veteran's hypertension was at least as likely as not due to diabetes or permanently aggravated by diabetes.  The same examiner performed a VA examination in December 2011 and determined there was no current renal insufficiency and the Veteran's service did not aggravate his hypertension.

The only pieces of evidence of record relating the Veteran's current hypertension to his diabetes mellitus are the Veteran's lay assertions that the disability is caused by his diabetes mellitus.  Lay evidence is not always competent evidence of a nexus, particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456,462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  The Veteran and his representative assert that the Veteran's hypertension is secondary to diabetes mellitus.  This lay evidence is not competent because the relationship between those disorders is of a complex nature and requires medical expertise and the interpretation of medical literature to evaluate.  Colantonio v. Shinseki, 606 F. 3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony falls short in proving an issue that requires expert medical knowledge).  Consequently, the lay statements from the Veteran and his representative asserting a nexus do not constitute competent nexus opinions.

Moreover, even if the lay nexus opinion was held competent in this case, the Board finds that their probative value is outweighed by the August 2006, August 2011, and December 2011 VA examiner's opinion given the examiners greater medical expertise and the consistency of their findings with the chronology of onset of the Veteran's hypertension before his diabetes.

In sum, the evidence does not show and the Veteran does not contend that his hypertension is related to service or manifested within a year of discharge from service.  Moreover, the most probative evidence indicates that the Veteran's hypertension is not related to or permanently worsened by his diabetes mellitus. Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


